UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6526


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENYON RAHEEN GADSDEN, a/k/a Kenny R. Jones, a/k/a Todd Fuller, a/k/a
Kenyon Gadsden, a/k/a Kenya,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:96-cr-00182-RBS-1; 2:16-cv-
00459-RBS)


Submitted: November 15, 2018                                Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Laura Colombell Marshall, HUNTON ANDREWS KURTH, LLP, Richmond, Virginia,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenyon Raheen Gadsden seeks to appeal the district court’s order dismissing as

untimely his authorized, successive 28 U.S.C. § 2255 (2012) motion. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Gadsden has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2